Title: To James Madison from William Orne and Others, 11 June 1804 (Abstract)
From: Orne, William
To: Madison, James


11 June 1804, Salem, Massachusetts. “The subscribers, Merchants of Salem, Massachusetts, trading to India and the adjacent Islands, considering it important to have a Consul, resident at Manilla, should the President think proper to appoint one, beg you to lay before him our recommendation of Moses Hazen White, a young gentleman from Boston of respectable character and connections in business, as a suitable person to officiate in that capacity. Mr. White having formed an establishment at Manilla, and being qualified to fill that station, as we believe, with usefulness to his countrymen, with reputation to the government and honor to himself, we are induced to take the liberty to recommend him accordingly.…”
“NB. Mr. White is now at Manilla where he has resided for two years.”
